Case 2:21-cv-00148-DBH Document 10 Filed 09/10/21 Page 1 of 1      PageID #: 25




                     UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


 GREGORY PAUL VIOLETTE,                  )
                                         )
                           PLAINTIFF     )
                                         )
 V.                                      )       CIVIL NO. 2:21-CV-148-DBH
                                         )
 PHAROS HOUSE,      ET AL.,              )
                                         )
                           DEFENDANTS    )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On August 23, 2021, the United States Magistrate Judge filed with the
court, with a copy to the plaintiff, his Recommended Decision After Review of
Plaintiff’s Complaint.   The plaintiff filed an objection to the Recommended
Decision on September 7, 2021.          I have reviewed and considered the
Recommended Decision, together with the entire record; I have made a de novo
determination of all matters adjudicated by the Recommended Decision; and I
concur with the recommendations of the United States Magistrate Judge for the
reasons set forth in the Recommended Decision, and determine that no further
proceeding is necessary.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The plaintiff’s Complaint is DISMISSED.

      SO ORDERED.

      DATED THIS 10TH DAY OF SEPTEMBER, 2021

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
